DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/8/2022.

Information Disclosure Statement
The information disclosure statemen was 2/7/2020,9/8/2022 considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-35  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Musselman et al (US 2017/0287753)
With respect to claim 32, Musselman et al ’753 teach a  reflectometer to monitor movements of a substrate”204”, the reflectometer comprising: at least one light source configured to emit a beam of radiation(monitor signal)  directed at the substrate at one or more angles-of-incidence; and at least one set of collection optics configured to receive radiation reflected from or scattered by the substrate from the beam of radiation directed at the substrate and output a signal (reflected signal)related to the movements of the substrate”204”( tilt), the at least one set of collection optics being separate from the at least one light source.(see par 0029) (see abstract, summary, fig.5 and 6 and related description)

With respect to claim 33, Musselman et al’753 teach the reflectometer, wherein the at least one light source is configured to have variable azimuthal directions. Para (0029) see abstract , summary, fig5 and 6 and related description)

With respect to claim 34, Musselman et al’753 teach the reflectometer, wherein the at least one set of collection optics is configured to receive radiation at one or more angles-of-reflection.(par 0029), abstract, summary, fig.5 and 6 related description)

With respect to claim 35, Musselman et al’753  teach the reflectometer, wherein the at least one set of collection optics is configured to receive radiation from one or more azimuthal directions. Para 0029 see abstract, summary , fig 5 and 6 and related description.

Allowable Subject Matter
Claims 1-25 are allowed
 Claims 26-31 were withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/Primary Examiner, Art Unit 2816